DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Connor (US Pub No. 2016/0012749).
Claim 1, Connor discloses a wearable apparatus for automatically monitoring consumption by a user of the wearable apparatus (See Fig. 1; and Abstract “an eyewear-based system and device for monitoring”, by analyzing images captured from an environment of the user, the wearable apparatus comprising: at least one image capture device configured to capture a plurality of images from an environment of the user of the wearable apparatus (par [0040, 0102] “image-based device identification such as food consumed based on these images as a texture analysis”); image segmentation (par [004] “included image segmentation which wearable imaging devices offer a higher degree of automation”); and at least one processing device configured to: analyze the plurality of images to detect a consumable product represented in at least one of the plurality of images (par [0236] “analysis of images of food , for example: analysis of images by this device and method occurs after the person has consumed food”); 
Claim 2, 24, Connor further discloses the wearable apparatus of claim 1, wherein the at least one processing device is further configured to: analyze the plurality of images to estimate a rate at which the detected consumable product is consumed by the user; and determine the feedback further based on the estimated rate at which the detected consumable product is consumed by the user (par [0284, 0554]).
Claim 3, Connor further discloses the wearable apparatus of claim 1, wherein the type indicator associated with the detected consumable product is at least one of food, beverage, alcoholic drink, pill, cigarette, or cigar (par [0553]). 
Claim 4, Connor further discloses the wearable apparatus of claim 1, wherein the type indicator associated with the detected consumable product is at least one of soup, salad, pasta, bread, cake, dessert, vegetable, or meat (par [0291]). 
Claim 5, Connor further discloses the wearable apparatus of claim 1, wherein the at least one processing device is configured to determine the type indicator associated with the detected consumable product based, at least in part after detection of a label associated with packaging of the 
Claim 6, 27, Connor further discloses the wearable apparatus of claim 1, wherein the type indicator of the detected consumable product is food and the estimated amount is a number of bites, spoonfuls, handfuls, or units (par [0056, 0306]). 
Claim 7, Connor further discloses the wearable apparatus of claim 1, wherein the type indicator of the detected consumable product is beverage or drink and the estimated amount is a number of sips (par [0310, 0312]). 
Claim 8, Connor further discloses the wearable apparatus of claim 1, wherein the feedback provides an estimation of consumed calories, consumed carbohydrates, consumed fat, or consumed protein (par [0009]). 
Claim 9, Connor further discloses the wearable apparatus of claim 1, wherein the feedback relates to an estimation of an amount of consumed alcohol (par [0017]). 
Claim 10, 25, 28, Connor further discloses the wearable apparatus of claim 1, wherein the type indicator of the detected consumable product is determined by comparing at least a portion of the one or more of the plurality of images to stored images of consumable product types (par [0236, 0572]). 
Claim 11, Connor further discloses the wearable apparatus of claim 1, wherein the feedback is determined based on values stored for the detected consumable product (par [0572]). 
Claim 12, Connor further discloses the wearable apparatus of claim 1, wherein the feedback includes a recommendation associated with the detected consumable product (par [0317, 0381]). 
Claim 13, Connor further discloses the wearable apparatus of claim 1, wherein the feedback includes audible feedback or visual feedback (par [0650]). 
an example, there can be a list in the device's memory of selected foods or nutrients”).
Claim 15, Connor further discloses the wearable apparatus of claim 14, wherein the feedback stored in the memory device includes at least one value that is aggregated over time (par [0489, 0547]). 
Claim 16, Connor further discloses the wearable apparatus of claim 15, wherein the at least one value relates to calories consumed by the user over a particular time period (par [0239]). 
Claim 17, Connor further discloses the wearable apparatus of claim 15, wherein the at least one value relates to an amount of alcohol consumed by the user over a particular time period (par [0553]). 
Claim 18, Connor further discloses the wearable apparatus of claim 15, wherein the at least one value relates to a number of pills consumed by the user over a particular time period (par [0014]). 
Claim 19, Connor further discloses the wearable apparatus of claim 1, wherein causing the feedback to be output includes transmitting the feedback to a device paired with the wearable apparatus (par [0550, 0571, 0622]). 
Claim 20, Connor further discloses the wearable apparatus of claim 19, wherein the paired device includes one of a smartphone, a tablet, or a smartwatch (See Fig. 1, and par [0158, 0550] “disclosed all devices comprise wherein the paired device includes one of a smartphone, a tablet, or a smartwatch”).
Claim 21, Connor further discloses the wearable apparatus of claim 1, wherein the at least one image capture device is a video camera (par [0143, 0479]). 
Claim 22, the claim is rejected for the same reasons as set forth in claim 1.
Claim 23, Connor further discloses the method of claim 22, further comprising: analyzing the images to estimate a rate at which the detected consumable product is consumed by the user; and determining the feedback further based on the estimated rate (See par [0006, 0271]). 

Claim 29, Connor further discloses the method of claim 22, further comprising: transmitting the instructions to a device to cause the device to display the feedback (par 0475]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646